‫ݬ‬GAM 35                       Report and Order Terminating Supervised Release
(Rev. 2/06)                           Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                   FOR THE

                                    MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                               Crim. No.    4:98-CR-7-001 (CDL)

       CLIFTON BERNARD HICKEY


On November 7, 2014, the supervised release period of 120 months commenced. Mr. Hickey has
refrained from using any illegal substances, any new criminal conduct, and has satisfied the
conditions of his supervision.
Clifton Bernard Hickey has met the requirements for Early Termination and has complied with the
rules and regulations of supervised release, has met the criteria for early termination as outlined in
the Monograph 109 as approved by the Administrative Office of the United States Courts, and is no
longer in need of supervision.


                                                             Respectfully submitted,




                                                             Roberto E. Pastrana
                                                             U.S. Probation Officer

                                            ORDER OF COURT
Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and that
the proceedings in the case be terminated.


       Dated this      8th         day of     January                   , 2020.




                                                            s/Clay D. Land
                                                            CLAY D. LAND
                                                            CHIEF U.S. DISTRICT JUDGE
